Citation Nr: 1627817	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel
INTRODUCTION

The Veteran had active service from January 1980 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In May 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161 (2015).


REMAND

The Veteran is claiming service connection for left thumb and dental disabilities due to trauma resulting from a motorcycle accident while in St. Thomas, U.S. Virgin Islands.  As reflected in a September 2012 report of general information, the Veteran notified VA that he was hospitalized in St. Thomas for six days sometime between June and August 1980, and requested that VA obtain those records of treatment.

Service treatment records of the Naval Regional Medical Center, Newport, Rhode Island dated in November 1980 note that the Veteran had previously been treated in October 1980 while he was in St. Thomas following a motorcycle accident for injuries to the left thumb, right ankle, and a broken nose (floating fracture).  When seen later November 1980, the report contains an assessment of resolving fracture of the left thumb, for which the Veteran was to wear a splint one more week.  
  
The claims file does not contain any medical records of the initial treatment in St. Thomas in October 1980 for the left thumb or face/nose trauma due to the accident.  It is not clear whether the Veteran received such treatment at a Coast Guard or other service facility or from a private treatment facility in St. Thomas.  Such treatment record evidence of left thumb trauma and nose trauma reflecting trauma to the face, are potentially relevant to the Veteran's claims of service connection for left thumb and dental disabilities.  VA should take all appropriate action to obtain any associated service or private medical records of treatment in St. Thomas in about October 1980.
 
The Veteran has not yet been examined in connection with his dental claim on appeal.  On remand, a VA dental examination should be scheduled.  The examination should address whether the Veteran has loss of teeth due to bone loss through trauma or disease such as osteomyelitis from service, or alternatively, if he has tooth loss as a result of periodontal disease.

The Veteran was examined in November 2012 in connection with his left thumb claim.  The examiner noted a diagnosis of left hand fracture in 1980.  The Veteran reported that flare-ups impacting the function of the left hand consisted of pain in the left thumb.  Some of the objective findings of pain and movement contained in the examination report are unclear as they pertain to the right thumb even though the Veteran reported subjective complaints of pain regarding the left thumb.  Ultimately, the examiner concluded that the Veteran did not have a current hand condition, that is, he did not have residuals of his left thumb injury in service.   On remand, a VA examination of the left thumb should be scheduled to provide clarification as to the likelihood there is a present left thumb disability and, if so, whether it is related to service.   

The RO denied the Veteran's claim of service connection for tinnitus on the basis of a November 2012 VA examination, in which the examiner opined that the Veteran's tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner based this opinion in part on the rationale that the Veteran reported having onset of the tinnitus only 4 or 5 years before that examination, and 23 years after discharge from service.  However, at the May 2016 Travel Board hearing the Veteran recalled that he had had tinnitus since service, but that it had become worse over the years, and significantly worse and louder in the prior four or five years.  

Notably, on the same facts of exposure to military-related noise in service, the examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of noise exposure in service, albeit, the examiner also noted there had been a significant pure tone threshold shift at 4000 Hertz between the time of entrance and separation from service.  During the pendency of the tinnitus service connection claim appeal, the RO granted service connection for bilateral sensorineural hearing loss and for allergic rhinitis, status post nasal fracture.

As the Veteran has indicated that his tinnitus began much earlier than four or five years before the November 2012 VA examination, a remand is necessary for an opinion that takes into account the Veteran's report on this matter as the earlier examination may have been based on an inaccurate history.  Further, as service connection is now in effect for bilateral sensorineural hearing loss and for allergic rhinitis, status post nasal fracture, an opinion is also necessary as to the likelihood that the Veteran's tinnitus is proximately due to or aggravated by either or both the bilateral sensorineural hearing loss or allergic rhinitis disabilities.  

The record suggests the possibility of a worsening of the Veteran's service-connected bilateral sensorineural hearing loss since the last VA examination in November 2012 three and one-half years ago.  The Veteran testified recently in May 2016 that the tinnitus aspects of his sense of hearing had worsened significantly in the previous four years, which would be since the last examination in 2012.  Although he was specifically testifying as to his tinnitus at that part of the hearing, his testimony may also suggest a worsening in the Veteran's bilateral hearing loss as well, or suggest a worsening disease process of the ears that could potentially have impacted the hearing acuity due to the hearing loss.

Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected bilateral sensorineural hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, any outstanding records potentially relevant to the remanded claims should be obtained

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran identify the source of his treatment in St. Thomas in 1980 following the reported motorcycle accident there at that time, to include whether he was treated at a private medical facility or at a Coast Guard or other service medical facility.  

2.  If in answer to (1) the Veteran reports that he was treated at a Coast Guard or any other service medical facility in St. Thomas in 1980, ensure that all such service treatment records and service dental records are obtained and placed in the claims file; and generally ensure that any outstanding service treatment or dental records are contained in the claims file. 

3.  If in answer to (1) the Veteran reports that he received the treatment in St. Thomas in 1980 from a private medical facility, ask him to identify the facility and provide him with, and ask him to complete, a VA Form 21-4142 to provide authorization and consent to obtain such private medical records.

4.  Obtain any other outstanding and relevant post-service VA or private treatment records of treatment for the claimed dental, left thumb, tinnitus, or hearing loss disabilities.  

5.  Schedule the Veteran for a VA audiology examination to determine the extent and severity of bilateral ear hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner must fully describe the functional effects of the Veteran's bilateral hearing loss.  The examiner should set forth a complete rationale for all findings and conclusions in a report.

6.  Afford the Veteran VA examinations by appropriate specialist physicians to determine the nature and etiology of any dental, left thumb, and tinnitus disabilities present.  

The entire claims file, to include any electronic files, must be provided to each examiner, and the examiner must review this remand and all pertinent records associated with the claims file.  Any and all diagnostic studies, tests, or evaluations deemed necessary by the examiner should be performed.   

The examiner for each claimed disability (dental, left thumb, and tinnitus) is to elicit from the Veteran a history of related injury or disease in service; pertinent symptomatology of the claimed disability during and since service; and with respect to the tinnitus claim, since diagnosis of the Veteran's service-connected hearing loss and allergic rhinitis .  
 
The respective examiners must identify any present dental disability, left thumb disability, or tinnitus; including any such disability which has been diagnosed at any point during the pendency of the claims appealed (even if currently resolved).  

The following further directives apply specifically to the respective dental, finger, and auditory examinations. 

Dental Disability Examination

(a)  List all current dental disabilities;

(b)  For each missing tooth, comment on whether the missing tooth is considered a replaceable missing tooth;

(c)  For each non-replaceable missing tooth, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease during service.  

(d)  If a non-replaceable missing tooth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease, specifically note the trauma or disease resulting in tooth loss; and,

(e)  For each dental disability, state whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related the Veteran's active duty service, to include any treatment or trauma otherwise therein.  

In rendering any opinion, in addition to the other pertinent evidence of record, the examiner should consider all pertinent evidence of record, including any evidence of injury during service associated with a motorcycle accident in about October 1980. 

Left Thumb Disorder Examination

The examiner must identify any left thumb disability present.  Then, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such left thumb disability identified had its onset during, or is otherwise related to, the Veteran's service.

In rendering any opinion, in addition to the other pertinent evidence of record, the examiner should consider all pertinent evidence of record, including any evidence of injury during service associated with a motorcycle accident in about October 1980. 

Tinnitus 

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus had its onset during, or is otherwise related to, the Veteran's service; or is caused or aggravated by the Veteran's service-connected bilateral hearing loss or allergic rhinitis.  

With respect to each of the claimed disabilities (dental, left thumb, and tinnitus), in answering the questions above, the examiners must address the Veteran's statements and history regarding the etiology and continuity of the claimed conditions.  The rationale for any opinion should be provided.

7.  Finally, readjudicate the claims on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

